 
EXHIBIT 10.27


AWARD/CONTRACT
1.
THIS CONTRACT IS A RATED ORDER
UNDER DPAS (15 CFR 350)
RATING
PAGE
1
OF PAGES
3

2. CONTRACT (Proc. Inst. Ident.) NO.
  3. EFFECTIVE DATE
  4. REQUISITION/PURCHASE REQUEST/PROJECT NO.
HSHQDC-10-C-00034
  01/22/2010
  RSCB-09-00141

5. ISSUED BY
CODE  
  DHS/OPO/S&T/CHEMBIO
  6. ADMINISTERED BY (If other than Block 5)
CODE
DHS/OPO/S&T/CHEMBIO

U.S. Dept. of Homeland Security
Office of Procurement Operations
S& T Acquisition Division
245 Murray Lane, SW
Building 410
Washington DC 200528
  U.S. Dept. of Homeland Security Office of
  Procurement Operations S&T Acquisition Division
  245 Murray Lane, SW
  Building 410
  Washington DC 20528
7. NAME AND ADDRESS OF CONTRACTOR (No., street, city, county, State and Zip
Code)
  8. DELIVERY
GENVEC INC
   o
FOB ORIGIN
x
OTHER (See Below)
65 WEST WATKINS MILL ROAD
ATTN HORACIO CORREA JR
GAITHERSBURG MD 208784021
  9. DISCOUNT FOR PROMPT PAYMENT
Net 30

 
  10. SUBMIT INVOICES
 
ITEM
 
  (4 copies unless otherwise specified)
[sym.jpg]
 
CODE    806729547000
FACILITY CODE
  TO THE ADDRESS SHOWN  IN
             

11. SHIP TO/MARK FOR
CODE   
DHS
  12. PAYMENT WILL BE MADE BY
CODE
DHS-S&T-INV
Department of Homeland Security
  DHS ICE
245 Murray Lane
  Burlington Finance Center
Bldg. 410
  PO Box 1000
Washington DC 20528
  Attn: S&T Division Chem Bio
 
  SAT.Invoice.Consolidation@dhs.gov
 
  Williston VT 05495-1000
13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION
  14. ACCOUNTING AND APPROPRIATION DATA
   o 10 U.S.C. 2304 (c) (        )      o 41 U.S.C. 253 (c) (        )
See Schedule

15A. ITEM NO.
15B. SUPPLIES/SERVICES
15C.
QUANTITY
15D.
UNIT
15E. UNIT PRICE
15F. AMOUNT
 
Continued
 
       

15G. TOTAL AMOUNT OF CONTRACT
[sym.jpg]
$3,809,122.0

16.  TABLE OF CONTENTS
(X)
SEC
  DESCRIPTION
PAGE(S)
(X)
SEC
DESCRIPTION
PAGE(S)
 
PART I - THE SCHEDULE
                       
PART II - CONTRACT CLAUSES
 
o
A
  SOLICITATION/CONTRACT FORM
   
I
  CONTRACT CLAUSES
 
o
B
  SUPPLIES OR SERVICES AND PRICES/COSTS
   
PART III - LIST OF DOCUMENTS, EXHIBITS, AND OTHER ATTACH.
o
C
  DESCRIPTION/SPECS/WORK STATEMENT
   
J
  LIST OF ATTACHMENTS
 
o
D
  PACKAGING AND MARKING
   
PART IV - REPRESENTATIONS AND INSTRUCTIONS
o
E
  INSPECTION AND ACCEPTANCE
   
K
  REPRESENTATIONS, CERTIFICATIONS AND
 
o
F
  DELIVERIES OR PERFORMANCE
     
  OTHER STATEMENTS OF OFFERORS
 
o
G
  CONTRACT ADMINISTRATION DATA
   
L
  INSTRS., CONDS., AND NOTICES TO OFFERORS
 
o
H
  SPECIAL CONTRACT REQUIREMENTS
   
M
  EVALUATION FACTORS FOR AWARD
 

CONTRACTING OFFICER WILL COMPLETE 17 OR 18 AS APPLICABLE
17. x CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return         1         copies to issuing office.)  Contractor
agrees to furnish and deliver all items or perform all the services set forth or
otherwise identified above and on any continuation sheets for the consideration
stated herein. The rights and obligations of the parties to this contract shall
be subject to and governed by the following documents: (a) this award/contract,
(b) the solicitation, if and, and (c) such provisions, representations,
certifications and specifications, as are attached or incorporated by reference
herein.  (Attachment are listed herein.)
 
18. o  AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number _________________________________________,
including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any condition sheets.  This award consummates the contract which consists of the
following documents: (a) Government’s solicitation and our offer, and (b) this
award/contract.
No further contractual document is necessary.

 
19A. Name and Title of Signer
Douglas J. Swirsky, Chief Financial Officer
   
20A. Name of Contracting Officer
Kristian Jovanovic
 
19B. Name of Contractor
By: /s/ Douglas J. Swirsky
(signature of person authorized to sign)
  19C. Date Signed
  01/28/2010
 
20B. United States of America
By: /s/ Kristian Jovanovic
(signature of contracting officer
  20C. Date signed
  02/12/2010

 
NSN 7541-7-152 mei
OPTIONAL FORM 336 14.86]
 
SpOrtSored In GSA
 
RAE (4 El CFR) 53.110

 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
HSHQDC-10-C-00034
 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
REFERENCE NO OF DOCUMENT BEING CONTINUED
PAGE
OF
HSHOC-10-C-00034
2
3
NAME OF OFFEROR OR CONTRACTOR
GENVEC INC

ITEM NO
(A)
 
SUPPLIES/SERVICES
(B)
 
QUANTITY
(C)
 
UNIT
(D)
 
UNIT PRICE
(E)
 
AMOUNT
(F)
   
DUNS Number:   806729547+0000
                   
Division:   Chemical & Biological
                   
PPA:   Chemical & Biological
                   
Thrust:   Agriculture
                   
Program:   Foreign Animal Diseases (FAD)
                   
Project:   FAD Vaccines and Diagnostics
                   
Performer:   GenVec
                   
Appropriation Year:   FY09 (9X Funds)
                   
Budget Authority:   No-Year R&D Funds
                                         
ALC:   70-08-1513
                   
APPS:   70X0800
                                         
Description: The purpose of this Cost Plus Fixed Fee contract, which is awarded
under the Department of Homeland Security (DHS) Long Range Broad Agency
Announcement, is to provide support for research and development of a molecular
Foot-and-Mouth Disease (FMD) vaccine, in accordance with the attached Terms and
Conditions and Statement of Work.
                                         
Delivery:   365 Days After Award
                   
Accounting Info:
                   
NONE000-000-9X-31-01-01-002-01-00-0000-00-00-00-00-GE-OE-25-50-000000
                   
FOB:   Destination
                   
Period of Performance:  01/22/2010 to 01/21/2012
                                     
0001
 
Base Year:   Foreign Animal Disease Program support.
             
3,809,122.00
                         
01/22/2010 until 01/21/2011
                                         
Est Unit Cost:   $*
                   
Fixed Fee:   $*
                   
Total CPFF:   $3,809,122.00
                   
Obligated Amount:   $3,809,122.00
                                     
0002
 
Option Year:   Foreign Animal Disease Program support.
             
0.00
                         
01/22/2011 until 01/21/2012
                                         
Est Unit Cost:   $*
                   
Fixed Fee:   $*
                   
Total CPFF:   $746,766.00
                                         
Amount:   $746,766.00(Option Line Item)
                                       
  
Continued   ...
  
 
  
 
  
 
  
 

NSN 7540-01-152-8067
OPTIONAL FORM 336(4-86)
 
Sponsored by GSA
 
FAR (49CFR) 53.110

 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
HSHQDC-10-C-00034
 
 
2

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
REFERENCE NO OF DOCUMENT BEING CONTINUED
PAGE
OF
HSHOC-10-C-00034
3
3
NAME OF OFFEROR OR CONTRACTOR
GENVEC INC

ITEM NO
(A)
 
SUPPLIES/SERVICES
(B)
 
QUANTITY
(C)
 
UNIT
(D)
 
UNIT PRICE
(E)
 
AMOUNT
(F)
   
Product/Service Code:   AA34
                                         
The total amount of award: $4,555,888.00.  The obligation for this award is
shown in box 15G.
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
       
  
 
  
 
  
 
  
 
  
 

NSN 7540-01-152-8067
OPTIONAL FORM 336(4-86)
 
Sponsored by GSA
 
FAR (49CFR) 53.110

 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
HSHQDC-10-C-00034

 
3

--------------------------------------------------------------------------------

 
 
Exhibit 10.27
 
B.0 SUPPLIES/SERVICES AND PRICES/COSTS
 
B.1 CONTRACT TYPE AND SCHEDULE OF ITEMS
 
This is a Cost Plus Fixed Fee type contract.  Under this contract, GenVec will
conduct Research and Development of a molecular Foot-and-Mouth Disease vaccine
for the Department of Homeland Security, in accordance with Section C and
Section J entitled “Statement of Work” (SOW).
 
B.2 CONTRACT LINE ITEMS
 
1.  The Contractor shall provide the Contract Line Items (CL1Ns) identified
below on a Cost Plus Fixed Fee (CPFF) basis.  The fixed fee for all CLINs is
listed below.  The Contractor shall consider the Estimated Costs to be
Not-To-Exceed (NTE) ceilings that can be changed only through a contract
modification.
 
CLIN
Supplies /Services
 Qty
 Unit
 Est Unit Cost
 Fixed Fee
 Total CPFF
0001
Base Year
 1
 LOT
 $*
 $*
 $3,809,122
 
*
           
*
           
*
           
*
           
*
           
*
         
0002
Option Year
 1
 LOT
 $*
 $*
 $746,766
 
AdVector Technology Development to Improve AdFMD Vaccine Potency -  Milestone
R1, New FMD serotype vectors
           
Total Not-To-Exceed
   
 $4,031,759
 $524,129
 $4,555,888

 
NSN 7541-7-152 mei
OPTIONAL FORM 336 14.86]
 
SpOrtSored In GSA
 
RAE (4 El CFR) 53.110

 
 
4

--------------------------------------------------------------------------------

 


2. The sum of funds allotted to this contract and available for payment of costs
and fee through 21 January 2011 in accordance with the clause 52.232.20 in
Section I entitled “Limitation of Cost” is $3,809.122.
 
3. As provided in paragraph (a)(2), the license granted in ATTACHMENT 3 entitled
“TO BE USED AS ALTERNATE II TO THE CLAUSE AT 52.227-14, RIGHTS IN DATA-GENERAL”
shall remain in effect for the term of all patents licensed hereunder without
regard to the expiration, completion, or termination of this contract.
 
C.0 DESCRIPTION / SPECIFICATIONS / STATEMENT OF WORK
 
C.1 STATEMENT OF WORK
 
The work and services to be performed under this contract shall conform with
requirements contained in the Statement of Work entitled Attachment 1.  See
Section J.
 
D.0 PACKAGING AND MARKING
 
D.1 PACKAGING AND MARKING
 
Deliverables shall be electronically submitted to *, and/or provided in
accordance with the Statement of Work.
 
E.0 INSPECTION AND ACCEPTANCE
 
E.1 CLAUSES INCORPORATED BY REFERENCE
 
The following FAR clauses are available in full text at
http://farsite.hill.af.mil and incorporated by reference into this contract:
 
52.246-9 Inspection of Research and Development (Short Form) (APR 1984)
 
E.2 INSPECTION AND ACCEPTANCE BY THE GOVERNMENT
 
The Contracting Officer’s Technical Representative (COTR) identified in Section
G of this Contract is responsible for inspection and acceptance of all services,
incoming shipments, documents, and services performed specifically for the
Contract.
 
E.3 ACCEPTANCE CRITERIA
 
Certification by the Government of satisfactory services provided is contingent
upon the Contractor performing in accordance with the terms and conditions of
the contract and all modifications.
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
 
5

--------------------------------------------------------------------------------

 
 
F.0 DELIVERIES OR PERFORMANCE
 
F.1 CLAUSES INCORPORATED BY REFERENCE
 
The following FAR clauses are available in full text at
http://farsite.hill.af.mil and incorporated by reference into this contract:
 
52.242-15 (Alt I) Stop Work Order (April 1989) Alternate I (April 1984)
52.247-34 F.O.B. Destination (Nov 1991)
 
F.2 PERIOD OF PERFORMANCE
 
The period of performance of this Contract is:
 
Base Year— 22 January 2010 until 21 January 2011
Option Year — 22 January 2011 until 21 January 2012
 
F.3 PLACE OF PERFORMANCE
 
The services shall he performed at the contractor’s facility.
 
F.4 DELIVERY ADDRESS
 
All deliverables shall be submitted electronically to the COTR identified in
Section G of this Contract.
 
F.5 METHOD OF DELIVERY
 
Electronic copies shall be delivered in Microsoft Office formatted files, unless
otherwise specified by the COTR.  Electronic submission shall he made via
e-mail, unless otherwise directed by the COTR.
 
F.6 DELIVERABLE/DELIVERY SCHEDULE
 
All deliverable schedules are contained in Section C - Statement of Work.
 
G.0 CONTRACT ADMINISTRATION DATA
 
G.1 CONTRACTING OFFICER (CO)
 
The Contracting Officer for this Contract is identified below:
Name: *
Title: Contracting Officer
Agency:       Department of Homeland Security
Science and Technology Division
Office of Procurement Operations
Address:      Washington, D.C. 20598
Voice: *
Email: *
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
6

--------------------------------------------------------------------------------

 


G.2 CONTRACTING OFFICER’S TECHNICAL REPRESENTATIVE (COTR)
 
The COTR for this Contract is identified below:
Name: *
Title: S&T Program Manager
Agency:          Department of Homeland Security
Science and Technology Directorate
Chem/Bio Division
Address:         Plum Island. NY
Voice: *
Email: *


G.3 CONTRACTING OFFICER’S AUTHORITY
 
The Contracting Officer (CO) assigned to this contract has responsibility for
ensuring  the performance of all necessary actions for effective contracting;
ensuring compliance with the terms of the contract and safeguarding the
interests of the United States in its contractual relationships.  The CO is the
only individual who has the authority to enter into, administer, or terminate
this contract and is the only person authorized to approve changes to any of the
requirements under this contract, and notwithstanding any provision contained
elsewhere in this contract, this authority remains solely with the CO.
 
It is the Contractor’s responsibility to contact the CO immediately if there is
even the appearance of any technical direction that is or may be outside the
scope of the contract.  The Government will not reimburse the Contractor for any
work not authorized by the CO, including work outside the scope of the contract.
 
G.4 CONTRACTING OFFICER’S TECHNICAL REPRESENTATIVE (HSAR 3052.242-72) (DEC 2003)
 
(a) The Contracting Officer may designate Government personnel to act as the
Contracting Officer’s Technical Representative (COTR) to perform functions under
the contract such as review or inspection and acceptance of supplies, services,
including construction, and other functions of a technical nature.  The
Contracting Officer will provide a written notice of such designation to the
Contractor within five working days after contract award or for construction,
not less than five working days prior to giving the contractor the notice to
proceed.  The designation letter will set forth the authorities and limitations
of the COTR under the contract.
 
(b) The Contracting Officer cannot authorize the COTR or any other
representative to sign documents, such as contracts. contract modifications.
etc., that require the signature of the Contracting Officer.
 
(End of clause)
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
7

--------------------------------------------------------------------------------

 


G.5 INTERPRETATION OR MODIFICATION
 
No oral statement by any person, and no written statement by anyone other than
the Contracting Officer (CO), or his/her authorized representative acting within
the scope of his/her authority, shall be interpreted as modifying or otherwise
affecting the terms of this contract.  All requests for interpretation or
modification shall be made in writing to the CO.
 
G.6 ACCOUNTING AND APPROPRIATION DATA
 
NONE000-000-9X-31-01-01-002-01-00-0000-00-00-00-00-GE-OE-25-50-000000
 
Amount: $3,809.122.00
 
G.7 INVOICING INSTRUCTIONS
 
In order to initiate payment. the Contractor shall submit proper invoices for
payment in the manner and format described herein:
 
(a) GenVec will invoice monthly for all costs incurred plus the pro rata portion
of fee.
 
Invoices shall be submitted electronically to:
SAT.Invoice.ConsolidationrCsdhs.gov
 
Invoices can be mailed to the following address (the preferred method of
invoicing is via email):
 
DHS ICE
Burlington Finance Center
PO Box 1000
Williston, Vermont 05495-1000
Attn: S&T Chem/Bio Division


(b) Each invoice shall include the following:
 
(1) Contract Number
(2) Contractor Name
(3) Date of Invoice
(4) Invoice/voucher Number
(5) Material
(6) Labor
(7) Benefits
(8) Overhead
(9) Other Direct Cost (ODCs)
(10) Travel
(11) Total Costs


Backup documents shall be available for audit/review to DCAA, upon request.
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
8

--------------------------------------------------------------------------------

 
 
G.8 TRAVEL
 
(a) Domestic/local travel shall take place in accordance with the Federal Travel
Regulations (FTR) and will he considered reasonable and allowable to the extent
permitted by FAR 31.205-46.  Documentation will be available upon request to
DCAA.
 
G.9 GOVERNMENT FURNISHED EQUIPMENT/INFORMATION/MATERIALS
 
The government shall provide the GFE/GFI/GFM as called out in the Statement of
Work.
 
H.0 SPECIAL CONTRACT REQUIREMENTS
 
H.1 RIGHTS IN DATA-GENERAL
 
In accordance with FAR 52.227-14. Rights in Data-General.  Alternate II (Dec
2007), see Attachment 3 in Section J.
 
I.0 CONTRACT CLAUSES
 
I.1 CLAUSES INCORPORATED BY REFERENCE (FAR 52.252-2) (FEB 1998)
 
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text.  Upon request, the Contracting
Officer will make their full text available.  Also, the full text of a clause
may be accessed electronically at this/these address(es):
 
http://farsite.hill.af.mil (FAR Clauses 52.###)
 
http://www.dhs.gov/dhspublic/interweb/assetlibrary/DHS_HSAR_With_Notice_04-01.pdf
(HSAR Clauses 30##.###)
 
(End of Clause)
 
I.2 CLAUSES INCORPORATED BY REFERENCE
 
The following FAR and HSAR clauses are incorporated by reference into this
contract:
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
 
9

--------------------------------------------------------------------------------

 
 
52.202-1 (Jul 2004)
Definitions
52.203-3 (Apr 1984)
Gratuities
52.203-5 (Apr 1984)
Covenant Against Contingent Fees
52.203-7 (Jul 1995)
Anti-Kickback Procedures
52.203-8 (Jan 1997)
Cancellation, Recession and Recovery of Funds for Illegal or Improper Activity
52.203-10 (Jan 1997)
Price or Fee Adjustment for Illegal or Improper Activity
52.203-12 (Sep 2007)
Limitation on Payments to Influence Certain Federal Transactions
52.204-4 (Aug 2000)
Printed or Copied Double Sided on Recycled Paper
52.204-7 (Jul 2006)
Central Contractor Registration
52.209-6 (Sep 2006)
Protecting the Government’s interest When Subcontracting with Contractors
Debarred, Suspended, or proposed for Debarment
52.215-2 (Jun 1999)
Audit and Records – Negotiation
52.215-8 (Oct 1997)
Order of Precedence – Uniform Contract Format
52.215-10 (Oct 1997)
Price Reduction for Defective Cost or Pricing Data
52.215-12 (Oct 1997)
Subcontractor cost or Pricing
Data
52.215-14 (Oct 1997)
Integrity of Unit Prices
52.215-15 (Oct 2004)
Pension Adjustments and Asset Reversions
52.215-18 (Jul 2005)
Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other Than
Pensions
52.215-21 (Oct 1997)
Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data – Modifications
52.216-7 (Dec 2002)
Allowable Cost and Payment
52.216-8 (Mar 1997)
Fixed Fee
52.219-8 (May 2004)
Utilization of small business concerns
52.222-1 (Feb 1997)
Notice to the Government of Labor Disputes
52.222-2 (Jul 1990)
Payment for Overtime Premiums
52.222-3 (Jun 2003)
Convict Labor
52.222-21 (Feb 1999)
Prohibition of Segregated Facilities
52.222-26 (Mar 2007
Equal Opportunity



* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 
10

--------------------------------------------------------------------------------

 


52.222-35 (Sep 2006)
Equal Opportunity for Disabled Veterans, Veterans of the Vietnam Era and Other
Eligible Veterans
52.222-36 (Jun 1998)
Affirmative Action for Workers with Disabilities
52.222-37 (Sep 2006)
Employment Reports on Special Disables Veterans, Veterans of the Vietnam Era and
Other Eligible Veterans
52.223-6 (May 2001)
Drug Free Workplace
52.223-14 (Aug 2003)
Toxic Chemical Release Reporting
52.225-13 (Feb 2006)
Restrictions on Certain Foreign Purchases

52.227-1 (Dec 2007)
Alt I (Apr. 1984)
Authorization and
Consent – Alternate 1

52.227-2 (Dec 2007)
Notice and Assistance Regarding Patent and Copyright Infringement
52.227-11 (Dec 2007)
Patent Rights – Ownership by the Contractor
52.227-14 (Dec 2007)
Rights in Data – General
SEE SECTION J OF CONTRACT, ATTACHMENT 3
Alt II (Dec 2007)
 
SEE SECTION J OF CONTRACT
52.227-16 (Jun 1987)
Additional Data Rights
52.228-7 (Mar 1996)
Insurance – Liability to Third Persons
52.230-2 (Apr 1998)
Cost Accounting Standards
52.230-6 (Apr 2005)
Administration of Cost Accounting Standards
52.232-9 (Apr 1984)
Limitation on Withholding of Payments
52.232-17 (Jun 1996)
Interest
52.232-20 (Apr 1984)
Limitation of Cost
52.232-23 (Jan 1986)
Assignment of Claims
52.232-25 (Oct 2003)
Prompt payment
52.232-33 (Oct 2003)
Payment of Electronic Funds Transfer – Central Contractor Registration
52.233-1 (Jul 2002)
Disputes

52.233-3 (Aug 1996)
Alt I (June 1985)
Protest After Award
- Alternate I

52.233-4 (Oct 2004)
Applicable Law for Breach of Contract Claim
52.242-1 (Apr 1984)
Notice of Intent to Disallow Costs
52.242-3 (Mar 2001)
Penalties for Unallowable Costs
52.242-4 (Jan 1997)
Certification of Final Indirect Costs.
52.242-13 (Jul 1995)
Bankruptcy

52.243-2 (Aug 1987)
Alt V (Apr 1984)
Changes – Cost
Reimbursement
- Alternate V

 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.
 
11

--------------------------------------------------------------------------------

 


52.243-7 (Apr 1984)
Notification of Changes
52.244-2 (Jun 2007)
Alt I (Jun 2007)
Subcontracts
- Alternate I
52.244-5 (Dec 1996)
Competition in Subcontracting
52.244-6 (Mar 2007)
Subcontracts for Commercial
Items
52.245-1 (Jun 2007)
Government Property
Alt II (Jun 2007)
52.246-9 (Apr 1984)
Inspection of Research and Development (Short Form)
52.247- 1 (Feb 2006)
Commercial Bill of Lading Notations
52.247-63 (Jun 2003)
Preference for U.S. Flag Air Carriers
52.249-6 (May 2004)
Termination (Cost Reimbursement)
52.249-14 (Jun 2007)
Excusable Delays
52.251-1 (Apr 1984)
Government Supply Sources
52.253-1 (Jan 1991)
Computer Generated Forms
3052.204-71 (Jun 2006
Contractor Employee Access



1.3 NOTIFICATION OF OWNERSHIP CHANGES (FAR 52.215-19) (OCT 1997)
 
(a) The Contractor shall make the following notifications in writing:
(1) When the Contractor becomes aware that a change in its ownership has
occurred, or is certain to occur, that could result in changes in the valuation
of its capitalized assets in the accounting records, the Contractor shall notify
the Administrative Contracting Officer (ACO) within 30 days.
(2) The Contractor shall also notify the ACO within 30 days whenever changes to
asset valuations or any other cost changes have occurred or are certain to occur
as a result of a change in ownership.
(b) The Contractor shall —
(1) Maintain current, accurate, and complete inventory records of assets and
their costs;
(2) Provide the ACO or designated representative ready access to the records
upon request;
(3) Ensure that all individual and grouped assets, their capitalized values,
accumulated depreciation or amortization, and remaining useful lives are
identified accurately before and after each of the Contractor’s ownership
changes; and
(4) Retain and continue to maintain depreciation and amortization schedules
based on the asset records maintained before each Contractor ownership change.
(c) The Contractor shall include the substance of this clause in all
subcontracts under this contract that meet the applicability requirement of FAR
15.408(k).


* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 
12

--------------------------------------------------------------------------------

 


(End of Clause)


I.4 OPTION TO EXTEND SERVICES (52.217-8) (NOV 1999)
 
The Government may require continued performance of any services within the
limits and at the rates specified in the contract.  These rates may be adjusted
only as a result of revisions to prevailing labor rates provided by the
Secretary of Labor.  The option provision may be exercised more than once. but
the total extension of performance hereunder shall not exceed 6 months.  The
Contracting Officer may exercise the option by written notice to the Contractor
within 30 days before the end of the current period of performance.
 
(End of Clause)
 
1.5 OPTION TO EXTEND THE TERM OF THE CONTRACT (FAR 52.217-9) (MAR 2000)
 
(a) The Government may extend the term of this contract by written notice to the
Contractor within 29 days of the end of the current period of performance;
provided that the Government gives the Contractor a preliminary written notice
of its intent to extend at least 30 days before the contract expires.  The
preliminary. notice does not commit the Government to an extension.
 
(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.
 
(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 2 years.
 
(End of Clause)
 
I.6 NOTIFICATION OF EMPLOYEES RIGHTS CONCERNING PAYMENT OF UNION DUES AND FEES
(FAR 52.222-39) (DEC 2004)
 
(a) Definition.  As used in this clause-
“United States” means the 50 States, the District of Columbia, Puerto Rico. the
Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and
Wake Island.
 
(b) Except as provided in paragraph (e) of this clause, during the term of this
contract, the Contractor shall post a notice, in the form of a poster, informing
employees of their rights concerning union membership and payment of union dues
and fees, in conspicuous places in and about all its plants arid offices,
including all places where notices to employees are customarily posted.  The
notice shall include the following information (except that the information
pertaining to National Labor Relations Board shall not be included in notices
posted in the plants or offices of carriers subject to the Railway Labor Act, as
amended (45 U.S.C. 151-188)).
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 
13

--------------------------------------------------------------------------------

 
 
Notice to Employees
Under Federal law, employees cannot be required to join a union or maintain
membership in a union in order to retain their jobs.  Under certain conditions,
the law permits a union and an employer to enter into a union-security agreement
requiring employees to pay uniform periodic dues and initiation fees.  However,
employees who are not union members can object to the use of their payments for
certain purposes and can only be required to pay their share of union costs
relating to collective bargaining, contract administration, and grievance
adjustment.  If you do not want to pay that portion of dues or fees used to
support activities not related to collective bargaining, contract
administration, or grievance adjustment, you are entitled to an appropriate
reduction in your payment.  If you believe that you have been required to pay
dues or fees used in part to support activities not related to collective
bargaining, contract administration, or grievance adjustment, you may be
entitled to a refund and to an appropriate reduction in future payments.
 
For further information concerning your rights, you may wish to contact the
National Labor Relations Board (NLRB) either at one of its Regional offices or
at the following address or toll free number:
 
National Labor Relations Board Division of Information
1099 14th Street, N.W. Washington. DC 20570
1-866-667-6572
1-866-316-6572 (TTY)
 
To locate the nearest NLRB office. see NLRB’s website at http://www.nlrb.gov.
 
(c) The Contractor shall comply with all provisions of Executive Order 13201 of
February 17. 2001, and related implementing regulations at 29 CFR Part 470, and
orders of the Secretary of Labor.
 
(d) In the event that the Contractor does not comply with any of the
requirements set forth in paragraphs (b), (c), or (g), the Secretary may direct
that this contract be cancelled, terminated, or suspended in whole or in part,
and declare the Contractor ineligible for further Government contracts in
accordance with procedures at 29 CFR Part 470, Subpart B—Compliance Evaluations,
Complaint Investigations and Enforcement Procedures.  Such other sanctions or
remedies may be imposed as are provided by 29 CFR Part 470, which implements
Executive Order 13201, or as are otherwise provided by law.
 
(e) The requirement to post the employee notice in paragraph (b) does not apply
to-
 
(1) Contractors and subcontractors that employ fewer than 15 persons:
 
(2) Contractor establishments or construction work sites where no union has been
formally recognized by the Contractor or certified as the exclusive bargaining
representative of the Contractor’s employees;
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 
14

--------------------------------------------------------------------------------

 
 
(3) Contractor establishments or construction work sites located in a
jurisdiction named in the definition of the United States in which the law of
that jurisdiction forbids enforcement of union-security agreements;
 
(4) Contractor facilities where upon the written request of the Contractor, the
Department of Labor Deputy Assistant Secretary for Labor-Management Programs has
waived the posting requirements with respect to any of the Contractor’s
facilities if the Deputy Assistant Secretary finds that the Contractor has
demonstrated that-
(i) The facility is in all respects separate and distinct from activities of the
Contractor related to the performance of a contract; and
(ii) Such a waiver will not interfere with or impede the effectuation of the
Executive order; or
 
(5) Work outside the United States that does not involve the recruitment or
employment of workers within the United States.
 
(f) The Department of Labor publishes the official employee notice in two
variations; one for contractors covered by the Railway Labor Act and a second
for all other contractors.  The Contractor shall-
 
(1) Obtain the required employee notice poster from the Division of
Interpretations and Standards, Office of Labor-Management Standards, U.S.
Department of Labor, 200 Constitution Avenue, NW, Room N-5605, Washington,’ DC
20210, or from any field office of the Department’s Office of Labor-Management
Standards or Office of Federal Contract Compliance Programs:
 
(2) Download a copy of the poster from the Office of Labor-Management Standards
website at http://www.olms.dol.gov; or
 
(3) Reproduce and use exact duplicate copies of the Department of Labor’s
official poster.
 
(g) The Contractor shall include the substance of this clause in every
subcontract or purchase order that exceeds the simplified acquisition threshold,
entered into in connection with this contract, unless exempted by the Department
of Labor Deputy Assistant Secretary for Labor-Management Programs on account of
special circumstances in the national interest under authority of 29 CFR
470.3(c).  For indefinite quantity subcontracts, the Contractor shall include
the substance of this clause if the value of orders in any calendar year of the
subcontract is expected to exceed the simplified acquisition
threshold.  Pursuant to 29 CFR Part 470, Subpart B—Compliance Evaluations,
Complaint Investigations and Enforcement Procedures, the Secretary of Labor may
direct the Contractor to take such action in the enforcement of these
regulations, including the imposition of sanctions for noncompliance with
respect to any such subcontract or purchase order.  If the Contractor becomes
involved in litigation with a subcontractor or vendor, or is threatened with
such involvement, as a result of such direction, the Contractor may request the
United States, through the Secretary of Labor, to enter into such litigation to
protect the interests of the United States.
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 
15

--------------------------------------------------------------------------------

 
 
(End of clause)
 
1.7 PROHIBITION ON CONTRACTS WITH CORPORATE EXPATRIATES (HSAR 3052.209-70) (JUN
2006)
 
(a) Prohibitions.
Section 835 of Public Law 107-296, prohibits the Department of Homeland Security
from entering into any contract with a foreign incorporated entity after
November 25, 2002, which is treated as an inverted domestic corporation as
defined in this clause.  The Secretary shall waive the prohibition with respect
to any specific contract if the Secretary determines that the waiver is required
in the interest of homeland security, or to prevent the loss of any jobs in the
United States or prevent the Government from incurring any additional costs that
otherwise would not occur.
 
(b) Definitions. As used in this clause:
“Expanded Affiliated Group” means an affiliated group as defined in section
1504(a) of the Internal Revenue Code of 1986 (without regard to section 1504(b)
of such Code), except that section 1504 of such Code shall be applied by
substituting ‘more than 50 percent’ for ‘at least 80 percent’ each place it
appears.  “Foreign Incorporated Entity” means any entity which is, or but for
subsection (b) of Section 835 of the Homeland Security Act, Public Law 107-296,
would be, treated as a foreign corporation for purposes of the Internal Revenue
Code of 1986.
 
“Inverted Domestic Corporation.”  A foreign incorporated entity shall be treated
as an inverted domestic corporation if, pursuant to a plan (or a series of
related transactions)—
 
(1) The entity completes after November 25. 2002. the direct or indirect
acquisition of substantially all of the properties held directly or indirectly
by a domestic corporation or substantially all of the properties constituting a
trade or business of a domestic partnership;
 
(2) After the acquisition at least 80 percent of the stock (by vote or value) of
the entity is held-
 
(i) In the case of an acquisition with respect to a domestic corporation, by
former shareholders of the domestic corporation by reason of holding stock in
the domestic corporation; or


(ii) In the case of an acquisition with respect to a domestic partnership, by
former partners of the domestic partnership by reason of holding a capital or
profits interest in the domestic partnership; and


(3) The expanded affiliated group which after the acquisition includes the
entity does not have substantial business activities in the foreign country in
which or under the law of which the entity is created or organized when compared
to the total business activities of such expanded affiliated group.  “Person”,
“domestic”, and “foreign” have the meanings given such terms by paragraphs (1),
(4), and (5) of section 7701(a) of the Internal Revenue Code of 1986,
respectively.
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 
16

--------------------------------------------------------------------------------

 
 
(c) Special rules.  The following definitions and special rules shall apply when
determining whether a foreign incorporated entity should be treated as an
inverted domestic corporation.
 
(1) Certain Stock Disregarded.  For the purpose of treating a foreign
incorporated entity as an inverted domestic corporation these shall not be taken
into account in determining ownership:


 
(i)
stock held by members of the expanded affiliated group which includes the
foreign incorporated entity; or

 
 
(ii)
stock of such entity which is sold in a public offering related to the
acquisition described in subsection (b)(1) of Section 835 of the Homeland
Security Act, Public Law 107-296.

 
(2) Plan Deemed In Certain Cases.  If a foreign incorporated entity acquires
directly or indirectly substantially all of the properties of a domestic
corporation or partnership during the 4-year period beginning on the date which
is after the date of enactment of this Act and which is 2 years before the
ownership requirements of subsection (b)(2) are met, such actions shall be
treated as pursuant to a plan.


(3) Certain Transfers Disregarded.  The transfer of properties or liabilities
(including by contribution or distribution) shall be disregarded if such
transfers are part of a plan a principal purpose of which is to avoid the
purposes of this section.


(d) Special Rule for Related Partnerships.


For purposes of applying Section 835(b) of Public Law 107-296 to the acquisition
of a domestic partnership, except as provided in regulations, all domestic
partnerships which are under common control (within the meaning of section 482
of the Internal Revenue Code of 1986) shall be treated as a partnership.


(e) Treatment of Certain Rights.


(1) Certain rights shall be treated as stocks to the extent necessary to reflect
the present value of all equitable interests incident to the transaction. as
follows:
 
(i) warrants;

 
(ii) options;

 
(iii) contracts to acquire stock;

 
(iv) convertible debt instruments; and

 
(v) others similar interests.



(2) Rights labeled as stocks shall not be treated as stocks whenever it is
deemed appropriate to do so to reflect the present value of the transaction or
to disregard transactions whose recognition would defeat the purpose of Section
835.


* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 
17

--------------------------------------------------------------------------------

 


(f) Disclosure.


By signing and submitting its offer, an Offer under this solicitation represents
that it not a foreign incorporated entity that should he treated as an inverted
domestic corporation pursuant to the criteria of Section 835 of the Homeland
Security Act, Public Law 107-296 of November 25, 2002.
(g) If a waiver has been granted, a copy of the approved waiver shall be
attached to the bid or proposal.


(End of provision)


I.8 INSURANCE (HSAR 3052.228-70) (DEC 2003)
 
In accordance with the clause entitled “Insurance — Liability to Third Persons”
in Section 1, insurance of the following kinds and minimum amounts shall be
provided and maintained during the period of performance of this contract;
 
(a) Worker’s compensation and employer’s liability.  The contractor shall, as a
minimum, meet the requirements specified at (FAR) 48 CFR 28.307-2(a).
(b) General liability.  The contractor shall, as a minimum, meet the
requirements specified at (FAR) 48 CFR 28.307-2(b).
(c) Automobile liability.  The contractor shall, as a minimum, meet the
requirements specified at (FAR) 48 CFR 28.307-2(c).
 
(End of clause)
 
I.9 DISSEMINATION OF CONTRACT INFORMATION (HSAR 3052.242-71) (DEC 2003)
 
The Contractor shall not publish, permit to be published. or distribute for
public consumption, any information, oral or written, concerning the results or
conclusions made pursuant to the performance of this contract, without the prior
written consent of the Contracting Officer.  An electronic or printed copy of
any material proposed to be published or distributed shall be submitted to the
Contracting Officer.
 
(End of clause)
 
I.10 USE OF DEPARTMENT OF HOMELAND SECURITY SEAL
 
In accordance with DHS Management Directive 0030, 18 U.S.C. § 701, and 28 U.S.C.
§ 1733(b), the usage of DHS seal shall be requested by completing DHS Form
0030-1 (4/06).  Request shall be submitted to the Contracting Officer.  In
summation:
 
 
·
Any use of the DHS seal must be approved by the Secretary or his/her designee;

 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 
18

--------------------------------------------------------------------------------

 
 
 
·
Any permission granted by the Secretary will apply only to the specific use
outlined on this form and should not be construed as permission for any other
use;

 
 
·
The DHS Seal shall not he used in any manner that implies DHS endorsement of
commercial products or services, the user’s policies or activities, or on any
article that may discredit the seal or reflect unfavorably on the U.S.
Department of Homeland Security.

 
I.11 KICKOFF MEETING – CONTRACTOR SHALL COMMENCE PERFORMANCE, UPON KICKOFF
MEETING.
 
J.0 ATTACHMENTS
 
ATTACHMENT 1: STATEMENT OF WORK
 
ATTACHMENT 2: STATEMENT OF WORK MILESTONES, DELIVERABLES AND HMEL/NES
 
ATTACHMENT 3: TO BE USED AS ALTERNATE II TO THE CLAUSE AT 52.227-14, RIGHTS IN
DATA-GENERAL


ATTACHMENT 1 – STATEMENT OF WORK (SOW)
 
I. Background
 
The Department of Homeland Security (DHS) is committed to using cutting edge
technologies and scientific talent in its quest to make America safer.  DHS’s
Directorate of Science & Technology (S&T) is tasked with researching and
organizing the scientific, engineering, and technological resources of the
United States and leveraging these existing resources into technological tools
to help protect the homeland.  In support of this effort, the DHS S&T Plum
Island Animal Disease Center (PIADC) in Long Island, NY, is a unique research
facility and critical national asset conducting research on diseases of
livestock to protect America from terrorist threats directed against agriculture
from the intentional introduction of diseases.  As defined in Homeland Security
Presidential Directive-9 (HSPD-9), the Secretary of Homeland Security is
responsible for coordinating the overall national effort to enhance the
protection of the critical infrastructure and key resources of the United
States, including the defense of agriculture and food.  HSPD-9 mandates efforts,
coordinated through DHS, to “create a new biological threat awareness capacity
that will enhance detection and characterization of an attack.”  (HSPD-9,
paragraph 10).  HSPD-9 also mandates that DHS accelerate and enhance the
development of countermeasures (including vaccines) for Foreign Animal Diseases
(FADs).  HSPD-9 also recognized the need for a federal stockpile and mandated
the creation of the National Veterinary Stockpile.
 
To fulfill these requirements, DHS S&T supports Foot-and-Mouth Disease (FMD)
vaccine R&D countermeasure programs at PIADC to strengthen the nation’s ability
to predict and respond to the incursion of a FMD.  FMD is one of the most
contagious diseases known to man.  It affects cattle, swine, sheep and other
cloven-hoofed animals such as goats and deer.  FMD has been identified as one of
the highest potential threats to the U.S. economy and the country’s food supply,
whether outbreaks were to occur as a result of bioterrorism or by accidental
introduction.  An intentional introduction of FMD would likely involve the
simultaneous infection of susceptible animals in numerous locations, and the
number of animals and premises infected in a large multifocal outbreak would
quickly overwhelm the ability to stamp out infected and exposed animals.  In
such a scenario, it would be highly desirable to use prophylactic vaccination to
reduce the rate and size of the outbreak and increase the speed of
recovery.  Adequate doses of serotype or subtype-specific matching vaccines
available within 24 hours of FMD diagnosis will be required to bring the
outbreak under control as quickly as possible.
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 
19

--------------------------------------------------------------------------------

 

Currently, there are no CVB licensed FMD vaccines or any foreign manufactured
FMD vaccines approved for permittee importation, sale or distribution in the
U.S.  Without FMD vaccines that can he safely manufactured in the US and FMD
vaccines that allow the differentiation of vaccinated from infected animals
(DIVA), options for responding to an FMD outbreak in the US are limited.  An FMD
outbreak would result in the curtailment of meat and meat products for domestic
supply as well as a stoppage of meat exports leading to severe economic
consequences.  U.S. exports of cattle, sheep, hogs, and many of their products
ranges from $6 to $10 billion/annum and many of these exports would face
restrictions during an FMD outbreak.  Even if a single area of one state was
affected by FMD, trade restrictions could he imposed on the nation as a whole,
at least during the initial outbreak stage and it is estimated such an outbreak
could have more than a $100 billion impact on the U.S. economy.
 
The overarching goal of the proposed DHS S&T program is to develop next
generation, molecular-based, recombinant FMD vaccines that can differentiate
infected from vaccinated animals (DIVA) for licensure approval by
CVB.  Following licensing approval, FMD vaccine lots can be produced under
procurement contracts with USDA APHIS Emergency Management for the inclusion in
the National Veterinary Stockpile.
 
DNS S&T requires vaccine research and development services from GenVec, Inc.
(GenVec).  GenVec is a contractor that has core competencies in patent protected
vaccine and therapeutic product technology platforms using replication-deficient
recombinant adenovirus serotype 5(rAd5) vectors.  GenVec also has experience in
rAd5 production (scale-up and downstream processing) with an integrated QA
program.
 
GenVec has collaborated with the U.S. Government on next generation, recombinant
FMD vaccine R&D since 2004.  Specifically, USDA .ARS and GenVec entered into
Specific Cooperative Agreements (SCAs) in 2004-2005 and 2005-2006 to use
reasonable commercial efforts to construct, produce and test rAd5 based vectors
containing FMDV serotype empty capsids as part of a Plum Island FMD vaccine
program.  These SCAs were funded through DHS-USDA interagency agreements and DHS
S&T scientists have been involved in the testing and evaluation of several rAd5
based FMD (AdFMD) vaccine candidates since 2005.
 
The outcome of this collaboration was the identification of a AdFMD vaccine
candidate for advanced development.  The lead AdFMD vaccine candidate is the
first molecular-based FMD, DIVA vaccine.  The lead vaccine utilizes GenVec’s
proprietary adenovector technology and is manufactured on a proprietary,
specialized cell line that is capable of producing protective FMDV antigens
without the use of the highly contagious FMD virus.  Because the vaccine
candidate is produced without live or killed virus materials, it can be safely
produced in the U.S.
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 
20

--------------------------------------------------------------------------------

 

DHS executed a three-year Other Transaction Agreement with GenVec (base
agreement plus two (2) one year option periods; awarded 1 February 2007) to
support the development and manufacture of novel adenovector-based vaccines
against FMD.  GenVec was responsible for the development, production and
regulatory components and DHS was responsible for conducting animal studies at
PIADC.  During the base agreement ($5.98M), a lead vaccine candidate for FMD was
successfully identified utilizing GenVec’s proprietary adenovector technology
and a novel production cell line capable of producing FMD antigens.
 
Based on the deliverables produced and milestones achieved in the base
agreement. the first 12-month option period was executed ($5.6M, 5 September
2007).  During Option Period One the development program for the lead vaccine
candidate was successfully expanded.  Based on the deliverables produced and
milestones achieved in Option Year One, the second 12-month option period was
executed ($6.6M, 29 July 2008).  During Option Period Two, the development
program for the lead vaccine candidate has significantly advanced and milestones
and deliverables are currently on track for the first AdFMD vaccine license
approval by the USDA Center for Veterinary Biologics (CVB) in November 2009.
 
In order to build a pipeline of next generation, molecular, recombinant DIVA FMD
vaccine candidates that can be licensed in the U.S. and manufactured through
procurement by the USDA APHIS Emergency Management National Veterinary
Stockpile, additional research is needed to identify AdFMD serotype-specific FMD
vaccine candidates.  In order to develop AdFMD vaccines that can be produced and
manufactured in the most cost effective method, additional development is needed
to improve current vaccine production and downstream processing methods that
will reduce AdFMD cost of goods.  The purpose of this agreement is to utilize
GenVec’s R&D services to achieve these research and development goals.
 
GenVec has more than ten years of experience in the development of manufacturing
processes for applications in compliance with regulatory standards.  GenVec has
successfully scaled its vector manufacturing process to the one hundred liter
(100L) scale and is currently coordinating validation of this scaled-up
manufacturing process for a therapeutic application.  GenVec has also developed
a manufacturing process for AdA24 FMD vaccine, transferring this process to a
CVB-licensed facility for manufacture of pre-license serial lots in support of a
conditional license.  GenVec process scientists have experience in the
development of unit operations using both disposable and conventional
technologies. GenVec’s process engineers have experience in conducting process
development projects such as the one described in this proposal.
 
GenVec also has experience with analytical testing methods in a regulated,
quality control environment.  GenVec managed the production and release of more
than 50 clinical lots of Advector covering a wide array of applications.  GenVec
developed its release assays for the AdA24 FMD vaccine in compliance with
USDA-CVB requirements.  GenVec’s assay development scientists have the
experience to conduct assay development projects described in this proposal.
 
II. Scope of Work - Introduction
 
The overarching goals of this SOW are two-fold: (4 Identify, produce and test
three new AdFMD-serotype vaccine candidates and make Go/No Go decision for
transition into the DHS Targeted Advanced Development FMD vaccine pipeline, and
(ii) increase AdFMD vaccine potency in order to lower the USG acquisition cost
for AdFMD vaccines for the National Veterinary Stockpile.
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 
21

--------------------------------------------------------------------------------

 
 
The proposed work is divided into two categories:  Research and Manufacturing
Development.  The Research portion is titled “Advector Technology Development to
Improve AdFMD Vaccine and Potency,” and the manufacturing development portion is
titled “FMD AdA24 Manufacturing Development.”  Each of the sections below
contains information for the research and manufacturing efforts. Some sections
are further divided into milestones.
 
A. Research
 
The first research goal, identified as Research Milestone 1 (RM1) *.  GenVec’s
technology is based on the use of adenovectors, in which a vector is an
adenovirus that has been modified to express certain proteins which, in this
case, generate an immune response against FMD.  GenVec will prepare these
improved vectors using our * cell line technology for these new FMD-serotype
candidate vaccines.  Candidate vaccines will be produced with documentation
sufficient to enable transition to a pathway for vaccine development and
licensing approval.
 
The second research goal *  These research programs are identified as Research
Milestones 2 and 3 (RM2 and RM3, respectively).  The technical rationale for
each milestone is bolstered by the fact that similar approaches with other
disease targets have yielded encouraging results.  In RM2 and RM3, GenVec
expects to produce between * vectors to target FMD-serotypes for testing by the
Department of Homeland Security (DHS).  These vaccine candidates will be
constructed based on GenVec technology and will be reviewed by DHS, though
GenVec will not produce documentation sufficient to allow these vectors to
proceed to further development.
 
B. Manufacturing Development
 
GenVec’s manufacturing development goal is to cut costs by simplifying the
current Advector manufacturing process.  Manufacturing development work focuses
on developing an FMDV production process that can provide acceptable virus yield
and serve as the basis for future process scale-up required to deliver material
for anticipated vaccine stockpile needs.  A simplified manufacturing process is
proposed *.
 
Under the current DHS Other Transaction Agreement (Option Year 2), GenVec has
developed a small scale (40L) production process for manufacturing the AdFMD
vaccine.  The current 40L process involves the following steps:
 
 
1.
A*

 
This manufacturing process was transferred to a CVB-licensed facility (PerOs
facility operated by Benchmark BioLabs, BBL) for manufacture of Pre-License
Serial Lots (PLS) in support of Field Safety Studies.  The overarching program
goal under the current Other Transaction Agreement (Option Year 2) is contract
is to obtain a conditional license from CVB by November 2009.  Since the
priority during this contract phase was to meet this milestone timeline, effort
was not specifically focused on optimizing the process for scalability or on
reducing cost of goods.  The current proposal now focuses on reducing the cost
of goods by simplifying the manufacturing process.
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
22

--------------------------------------------------------------------------------

 
 
III. Statement of Work
 
RESEARCH MILESTONES
 
GenVec’s Research work is divided into three milestones:
 

  
1.
Research Milestone RM1- *

 
The chart above illustrates the material steps in the preparation of an AdFMD
vaccine, and these steps arc outlined in detail below.  All steps in RM1 should
be completed prior to making a Go/No Go decision on moving a vector from preseed
testing to production of master seed (outside the scope of this SOW).
 
Work Plan RMI -
*
 
2. Research Milestone RM2 - *
 
General Approach RM2 - *
 
  Work Plan RM2 - *
 
3. Research Milestone RM3 - *
 
General Approach RM3 –*
 
Work Plan RM3 - *
 
MANUFACTURING DEVELOPMENT MILESTONES
 
GenVec’s manufacturing development work is divided into three milestones:
 
1. Manufacturing Development Milestone DM1 - *
 
General Approach DM1 – *.
 
Work plan DM1 –*
 
2. Manufacturing Development Milestone DM2 — *
 
General Approach DM2 - *
 
 
a.
Work Plan DM2 - *



3. Manufacturing Development Milestone D3 – *
 
General Approach DM3 - *
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
23

--------------------------------------------------------------------------------

 
 
 
Work Plan DM3 - *

 
IV.  Deliverables.
 
See Attachment 11 for detailed list and description of technical data and
deliverables associated with each of the six milestones.
 
V.  Other Contract Details
 
A.
Period of Performance.  The period of performance for the Base Year is 12 month
from the contract award date, which is followed by an Option Year of 12 months
that may be exercised at the Government’s discretion and subject to the
availability of funds.

 
B.
Travel.  All travel must be approved by the DHS Technical Representative.  All
foreign travel must be approved in advance by the ORD Program Manager, DHS
Programs, Plans and Budgets (PPB), and the DHS S&T Special Assistant for
International Policy.

 
C.
DHS-Furnished Information.

 
i.
DHS will provide certain DHS information, materials, and forms unique to DHS to
GenVec, Inc. to support certain tasks under this SOW.  Delays in the supply of
DHS information, materials to GenVec could result in delays to the completion of
certain deliverables.

 
 
ii.
The DHS S&T Technical Representative identified in this SOW will be the point of
contact (POC) for identification of any required information to be supplied by
DHS.

 
iii.
GenVec, Inc. will prepare any documentation according to the guidelines provided
by DHS.

 
D.
Place of Performance.  GenVec. Inc. will perform the work under this SOW at
their place of R&D business, located in Gaithersburg, MD and through the use of
subcontractors where required as identified in this SOW.

 
E.
DHS-Furnished Property.  DHS property will not be provided to GenVec, Inc.
unless otherwise agreed to by the parties of the agreement.

 
F.
Deliverables.  GenVec. Inc. will provide all deliverables identified in this SOW
directly to the DHS S&T Technical Representative with a copy of the transmittal
letter to the Contracting Officer and as otherwise specified in this SOW.

 
G.
Publications. DISSEMINATION OF CONTRACT INFORMATION (HSAR 3052.242-71) (DEC
2003)



The Contractor shall not publish, permit to be published, or distribute for
public consumption, any information, oral or written, concerning the results or
conclusions made pursuant to the performance of this contract, without the prior
written consent of the Contracting Officer.  An electronic or printed copy of
any material proposed to be published or distributed shall be submitted to the
Contracting Officer.
 
(End of clause)
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
24

--------------------------------------------------------------------------------

 
 
H.
Program Status Report.  GenVec, Inc. will deliver a quarterly program status
reports to the DHS S&T Technical Representative and DHS S&T Resource Manager
containing the following metrics: (1) monthly scientific reports will be
delivered to the DHS S&T Technical Representative according to mutually agreed
upon format and content requirements; and (2) a monthly report, including
financial, schedule, and scope information, risk information and an assessment
of performance will be delivered to the DHS S&T Technical Representative and the
DHS S&T Resource Manager.  Financial data should include monthly expenditures
for labor, travel and equipment.

 
I.
Security Requirements.  All work performed under this SOW is unclassified unless
otherwise specified by DFIS. If classified work is required under this SOW, DHS
will provide specific guidance to the contractor as to Which work will he
conducted in a classified manner and at which classification level.  GenVec,
Inc. participants will also adhere to applicable government orders, guides, and
directives while performing the work hereunder.

 
J.
Team Meetings/Communication Plan.  DHS/GenVec research-oriented meetings will he
held bi-weekly by teleconference.  DHS/GenVEc R&D meetings will be held monthly
by videoconference.  DHS/PIADC program meetings will be held quarterly by
videoconference or site visits.

 
VI. Points of Contact
 
GenVec, Inc. Points of Contact (POCs) are as follows:

     
 
·
Technical POC(s)

*
65 West Watkins Road
Gaithersburg, MD 20878 Phone : * *
 
·     Financial POC(s)
*
65 West Watkins Road
Gaithersburg, MD 20878
Phone: *
*
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
25

--------------------------------------------------------------------------------

 
 
The DHS POCs are as follows:
 
 
·
DHS S&T Technical Representative -

*
Science & Technology
Department of Homeland Security
Plum Island Animal Disease Center
P.O. Box 848
Greenport, NY.
Voice: *
Fax: *
Mobile:*
Email: *
 
·      Resource Manager
*
Department of Homeland Security
ATTN: Science and Technology Directorate/Office,*
Washington, DC 20528
Voice:*
Email: *


* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
26

--------------------------------------------------------------------------------

 


Thrust: Agricultural
Program: FAD Vaccine & Diagnostics
Project: Foot-and-Mouth Disease Vaccine Candidate Research and Development
ATTACHMENT 2 — STATEMENT OF WORK MILESTONES, DELIVERABLES


AND TIMELINES



   
Milestone*
   
Deliverables
   
Timelines
   
Cost
 
BASE
YEAR
                       
RM1
   
*
     
2) *
     
*
     
$*
                                   
RM2
   
*
     
* 
     
*
     
$*
                                   
RM3
   
*
     
* 
     
*
     
$*
                 
 
                 



* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
27

--------------------------------------------------------------------------------

 


Thrust: Agricultural
Program: FAD Vaccine & Diagnostics
Project: Foot-and-Mouth Disease Vaccine Candidate Research and Development
ATTACHMENT 2 — STATEMENT OF WORK MILESTONES, DELIVERABLES


AND TIMELINES


DM1
   
*
     
1) *
     
*
     
$* 
                                   
DM2
   
*
     
*
     
*
     
$*
                                   
DM3
   
*
     
*assays 
     
* 
     
$*
                                       
Research Milestones 1-3 Subtotal
                     
$*
     
Development Milestones 1-3 Subtotal
                     
$*
 
BASE
YEAR
 
Research and Development Milestone TOTAL.
                     
$3,809,122
                                   
OPTION
YEAR
   
*
   
Deliverables to be spelled out before exercising Option Year.
   
To be determined, before exercising Option Year
     
$746,766
                                   
TOTAL
                           
$4,555,888
 



* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.



 
28

--------------------------------------------------------------------------------

 


ATTACHMENT 3
 
To be used as Alternate II to the Clause at 52.227-14, Rights in Data-General
 
Special License Notice
 
(a) These data, computer software, and Licensed Inventions are submitted with
special license rights under Government Contract No. HSHQDC-10-C-00034.  These
data, computer software, and licensed inventions may be reproduced and used by
the Government with the express limitation that they will not, without written
permission of the Contractor, be used for purposes of manufacture nor disclosed
outside the Government; except that the Government may disclose these data
outside the Government for the following purposes, if any; provided-that the
Government makes such disclosure subject to prohibition against further use and
disclosure:
 
(1) Purpose.
 
This license is to allow DHS to fulfill the Plum-Island Animal Disease Center’s
mission in perfecting an improved Foot and Mouth ‘Disease (FMD) vaccine, which
result will be accomplished by DHS’s meeting United States Department of
Agriculture (USDA) Center for Veterinary Biologics (CVB) licensing requirements
for Adenovirus-based FMD vaccine candidates and the procurement by the USDA for
inclusion in the Animal and Plant Health and Inspection Service (APHIS)
Emergency Management National Veterinary Stockpile.  This license provides the
Government with certain rights in Licensed Inventions, copyrighted works,
proprietary technical data, and computer software.
 
(2) Grant.
 
Accordingly, GenVec, Inc. hereby grants the Government a Special Purpose
License, as defined in Paragraph (a)(3) of this License, in Adenovirus-based FMD
viruses in any form or embodiment, including vaccines and vaccine virus
seeds.  This license shall remain in effect for the term of all patents licensed
hereunder without regard to the expiration, completion, or termination of
Contract HSHQDC-10-C-00034.
 
(3) Definitions.
 
(i) “Special Purpose License,” for the purposes of this contract, means: (1) a
nonexclusive, irrevocable, worldwide, paid up license to use, practice and have
practiced any Licensed Inventions by or on behalf of the Government for
Government purposes and (2) a nonexclusive, nontransferable, irrevocable,
worldwide, paid up license to use, duplicate, prepare derivative works,
distribute,: or disclose copyrighted information or Proprietary Information,
listed in Attachment A to this License, and any other Proprietary Information
necessary to accomplishing the Purpose of this license, in whole or in part and
in any manner, and to have or permit others to do so, for Government Purposes.
 
(ii) This “Special Purpose License” is unconditionally binding upon any
successors to GenVec, Inc.’s interests and will remain in effect regardless of
(i) the reorganization, merger, or consolidation of GenVec, Inc. into or with
another entity, corporate or otherwise, or the liquidation or dissolution of
GenVec, Inc. or the sale or other disposition of all or substantially all of the
capital stock, business, or assets of GenVec, Inc. to any other person or party,
or (ii) the institution of any bankruptcy, reorganization, insolvency, debt
agreement, or receivership proceedings by or against GenVec, Inc., or
adjudication of GenVec, Inc. as a bankrupt.
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
29

--------------------------------------------------------------------------------

 
 
(iii)(A) “Government Purposes,” for the purpose of this contract, include, but
are not limited to, the right of the Government to solicit competitively, to
contract for, and to transfer GenVec, Inc. made Adenovirus-based FMD vaccine
candidates and master seed 293-ORF6 and M2A cell lines to third parties for use
in the production and manufacturing of Adenovirus-based FMD vaccine candidate
master seeds, working seeds, clinical lots, and Pre-Licensing Serials for the
purpose of obtaining USDA Conditional or final license approval of the
Adenovirus-based FMD vaccines owned by GenVec, Inc.  Government purposes include
the competitive solicitation and procurement of services relating to the license
application to and processing of the application with USDA.  Government purposes
include the right to transfer GenVec, Inc.-made Adenovirus-based FMD vaccine
candidates to third parties to perform Adenovirus-based FMD vaccine process
improvements and Adenovirus-based FMD vaccine yield optimization services.
 
“Government Purposes” also include the solicitation by, purchase by, and
distribution by the Animal and Plant Health and Inspection Service (APHIS) of
the manufactured FMD vaccine and the use by distributees and recipients of the
vaccine from APHIS of the Adenovirus-based FMD USDA CVB licensed vaccines using
Adenovirus-based FMD working seeds derived from pre-master seed Adenovirus-based
FMD vaccine virus R&D stocks and master cell stocks produced from * cell line
made by GenVec, Inc. Contractor shall not charge Third Party Licensees or the US
Government a royalty as a result or the solicitation by, manufacturing for,
purchase by, and distribution by APHIS of the manufactured FMD vaccine and the
use by distributees and recipients of the vaccine from APHIS of the
Adenovirus-based FMD USDA CVB licensed vaccines using Adenovirus-based FMD
working seeds derived from pre-master seed Adenovirus-based FMD vaccine virus
R&D stocks and master cell stocks produced from * cell line made by GenVec, Inc.
and shall assure that each Third Party License prohibits a Third Party Licensee
from charging any portion of or any entire Third Party Royalty to the US
Government.
 
“Third Party License” shall mean a license granted by GenVec to a Third Party
Licensee to practice the Licensed Inventions for the purpose of solicitation by,
purchase by, and distribution by APHIS of the manufactured FMD vaccine and the
use by distributees and recipients of the vaccine from APHIS of the
Adenovirus-based FMD USDA CVB licensed vaccines using Adenovirus-based FMD
working seeds derived from pre-master seed Adenovirus-based FMD vaccine virus
R&D stocks and master cell stocks produced from* cell line made by GenVec.
 
(B) “Government Purposes” include the right of the Department of Homeland
Security to competitively solicit and procure:
 
1. Adenovirus-based FMD master seed vaccine virus stocks derived from
Adenovirus-based FMD pre-master seed vaccine virus stocks made by GenVec, Inc.;
 
2. Adenovirus-based FMD master seed derived vaccine virus working seed stocks
derived from pre-master seed Adenovirus-based FMD vaccine virus research and
development (R&D) stocks made by GenVec, Inc.:
 
3. Adenovirus-based FMD vaccine candidate clinical lots made from
Adenovirus-based FMD master seed vaccine virus derived from pre-master seed
Adenovirus-based FMD vaccine virus R&D stocks made by GenVec, Inc.:
 
4. Adenovirus-based FMD vaccine candidate pre-licensing serial lots made from
Adenovirus-based FMD master seed vaccine virus derived from pre-master seed
Adenovirus-based FMD vaccine virus R&D stocks and master cell stocks produced
from * or * cell line made by GenVec, Inc.;
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
30

--------------------------------------------------------------------------------

 
 
5. Animal testing of Adenovirus-based FMD vaccine candidate clinical lots and
pre-licensing serial lots made from Adenovirus-based FMD master seed vaccine
virus derived from pre-master seed vaccine virus Adenovirus-based FMD R&D stocks
and master cell stocks produced from * or * cell line made by GenVec, Inc.;
 
6. U.S. veterinary regulatory services and expertise for Adenovirus-based FMD
vaccine candidates seeds derived from pre-master seed Adenovirus-based FMD
vaccine virus R&D stocks made by GenVec, Inc.;
 
7. Adenovirus-based FMD vaccine process improvement and vaccine yield
optimization services using Adenovirus-based FMD master seed derived working
seed vaccine virus derived from pre-master seed Adenovirus-based FMD vaccine
virus R&D stocks and master cell stocks produced from * or * cell line made by
GenVec, Inc.; and
 
(C) Except for standard USDA regulatory safety testing of Master and Working
Cell Banks (such as, for example, testing for sterility, mycoplasma, in vivo and
in vitro adventitious virus), clinical trials. or other processes necessary to
acquire USDA approval, “Government Purposes” do not include:
 
1. The right of the Government or third parties to characterize, or issue
Releases or Certificates of Analysis for, or analyze the genome of, any * or *
cell, or engage in any research of *or * cells that concerns any safety,
toxicity or tumorigenicity of * or * cells, without the prior written agreement
of GenVec, Inc., such agreement not to be unreasonably withheld or delayed.
 
2. The right to have or permit others to practice a Licensed Invention or use,
duplicate, prepare derivative works, distribute or disclose copyrighted works or
Proprietary Information for commercial purposes, including but not limited to
sales of products other than to the Government for distribution in the United
States.
 
3. The right to have or permit third parties to change, modify, or alter the
molecular composition or genetic structure of the Adenovirus-based FMD vaccine
candidates.
 
(iv) “Licensed Inventions,” for the purposes of this contract, means U.S. Patent
Nos. *, and any other invention of which a GenVec employee is an inventor or
co-inventor that would aid in accomplishing the purpose of this license.
 
(v) “*,” “*,” or “*,” for the purposes of this Contract, means:
 
(A) Cell line composed of *cells;
 
(B) Cells or cell lines derived from * cells, based upon further modifications
and/or alterations of the genome of the * cells; and
 
(4) Regulatory Consultation.
 
The Department of Homeland Security agrees to use its best efforts to promptly
notify GenVec, Inc. of any and all communications to and from Regulatory
Authorities relating to the safety of * or * cells, and agrees to consult
promptly with * or* to resolve any such concerns with the CVB or such other
Regulatory Authorities.  Notwithstanding any of the foregoing, the Department of
Homeland shall not be prohibited from taking any action(s) to comply with any
requirements of the CVB or other Regulatory Authorities.
 
* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
31

--------------------------------------------------------------------------------

 
 
(b) This notice shall be marked on any reproduction of these data, computer
software, or Licensed Inventions, in whole or in part.
 
(End of notice)
 
Attachment A


Specific copyrighted information or Proprietary Information,


All CVB regulatory submissions associated with USDA product (unlicensed) code
Adt.A24.11D including, but not limited to documents and reports associated with:
1. Master seed virus (Adt.A24.11D)
2. Master seed stock cell line (*)
3. Adt.A24.11D Outline of Production
4. Adt.A24.11D Special Outlines
5. Adt.A24.11D Potency test development
6. Adt.A24.11D In-process procedures
7. Adt.A24.11D Summary of Information Format
8. Adt.A24.11D Risk Assessment
9. Adt.A24.11D protocols for studies of host animal immunogenicity/efficacy,
safety,backpassage, shed/spread, immunological interference
10. Adt.A24.11D Field Safety Studies
11. Adt.A24.11D Stability Studies
12. Adt.A24.11D Veterinary Biologics Production (prelicensing serials) and Test
Reports


GenVec Patent Applications
09/964065


* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.


 
32

--------------------------------------------------------------------------------

 